Citation Nr: 1412517	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  13-15 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to August 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in a July 2013 statement, the Veteran requested a Board hearing via video conference.  A hearing was scheduled for September 12, 2013; however, in a September 2013 statement, the Veteran indicated that he was unable to attend the hearing after suffering from a stroke and requested that the hearing be deferred until he could physically attend the hearing.  As such, the hearing was rescheduled for March 24, 2014.  See the September 2013 hearing letter.  In a February 2014 statement, the Veteran indicated that he wished to withdraw his hearing request.  The Board further notes that his representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a November 2010 personal statement, the Veteran requested that the RO obtain all VA treatment records from the VA medical center in Cleveland, Ohio.  In the May 2011 rating decision, the RO references VA treatment records from August 2003 to October 2007; however, only VA outpatient treatment records from December 2003 to February 2004 have been obtained and associated with the claims file.  There are no VA treatment records dated after February 2004 in the Veteran's claims file, virtual VA file, or the Veterans Benefits Management System (VBMS).  As the Veteran requested such records, and as the RO references VA treatment records that are not of record, the RO/AMC must obtain VA treatment records dated after February 2004.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Attempt to obtain any outstanding VA treatment records that may exist from the Louis Stokes Cleveland VA Medical Center in Cleveland, Ohio, specifically records dated after February 2004.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence.  

2.  After receiving any additional treatment records, the RO/AMC must consider and decide whether the Veteran should undergo an additional VA medical examination in accordance with the applicable law.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



